UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 11-1919


WARREN K. GLADDEN,

                  Plaintiff – Appellant,

          v.

UNITED   STATES     DEPARTMENT    OF    COMMERCE;        GARY    LOCKE,
Secretary,

                  Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:10-cv-01756-PJM)


Submitted:   March 16, 2012                       Decided:      April 9, 2012


Before DIAZ and      FLOYD,   Circuit   Judges,    and    HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Warren K. Gladden, Appellant Pro Se. Joseph Ronald Baldwin,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Warren K. Gladden appeals the district court’s order

granting summary judgment to Defendants on Gladden’s claims of

employment discrimination and retaliation in violation of Title

VII   of   the    Civil   Rights      Act   and   the   Age   Discrimination    in

Employment       Act.     We   have    reviewed    the   record    and   find   no

reversible error.         Accordingly, we affirm for the reasons stated

by the district court.          Gladden v. U.S. Dep’t of Commerce, No.

8:10-cv-01756-PJM (D. Md. June 30, 2011).                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                         AFFIRMED




                                            2